DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1 of Group I, drawn to “[a] memory system, comprising: a plurality of memory devices, each of the plurality of memory devices including a plurality of memory cells, and at least one of the plurality of memory devices including a backup region; and a memory controller configured to, store data to be stored in a plurality of selected memory cells in the plurality of selected memory cells and the backup region in response to a correctable error correction code (CECC) occurring in at least one of the plurality of selected memory cells, the plurality of selected memory cells being connected to a selected word line of a selected memory device among the plurality of memory devices, and replace the selected word line with a redundancy word line to which a plurality of redundancy memory cells among the plurality of memory cells are connected in response to the CECC occurring in the at least one of the plurality of selected memory cell”, classified in G06F11/076.
Claim 8 of Group I, drawn to “[a] memory system, comprising: a plurality of memory devices, each of the plurality of memory devices including a plurality of memory cells, and at least one of the plurality of memory devices including a backup region; and a memory controller configured to, store data to be stored in a plurality of selected memory cells in each of a selected word line and the backup region in response to a first region having a high access count, the plurality of selected memory cells being connected to the selected word line, the selected word line being included in the first region of a selected memory device among the plurality of memory devices, and replace the selected word line with a redundancy word line to , classified in G06F11/076.
II. Claim 14 of Group II, drawn to “[a] memory system, comprising: a memory module including a plurality of first memory devices classified as a first rank of memory devices and a plurality of second memory devices classified as a second rank of memory devices; and a memory controller configured to contemporaneously activate a first chip select signal and a second chip select signal to write data to the memory module, the first chip select signal configured to select and control the first rank of memory devices, and the second chip select signal configured to select and control the second rank of memory devices”, classified in G11C8/12.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I (Claims 1-13) and II (Claims 14-20) are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are directed to related memory systems comprising a memory controller for selecting an area for storage. However, the inventions of each Group I and II are distinct, because they recite separate modes of operation.  Moreover, the inventions of each Group I and II do not overlap in scope and are not obvious variants of each other. For instance, the invention of Group I is related to a replacing a selected word line with a backup word line in response to either a correctable error correction code or high access count occurring. Conversely, the invention of Group II is related to simultaneously activating a first chip and second chip select signal to write data to a memory module, the first chip select signal configured to select and control the first rank of memory devices, and the second chip 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

A telephone call was made to Harness, Dickey & Pierce, P.L.C. on May 8, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112